Citation Nr: 9932235	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  95-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1967 to July 
1969.  He had over 13 months of service with the United 
States Army, Pacific, which included time in Vietnam.  His 
military occupational specialty was as a field artillery man.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1998 at which time it was remanded 
to the Department of Veterans Affairs (VA) Medical and 
Regional Office (RO) in Fort Harrison, Montana, for further 
development.  The case has been returned to the Board for 
appropriate action.


FINDINGS OF FACT

1.  There is no credible evidence of record to establish that 
the veteran experienced the claimed inservice stressors so as 
to support a clear diagnosis of PTSD.

2.  The RO has fully discharged the duty to assist the 
appellant and the inability to obtain further important 
evidence is solely due to the lack of cooperation on the 
claimant.


CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury that was incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.655, 4.126 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence of record reflects that the veteran 
served in Vietnam from May 1968 to July 1969.  While in 
Vietnam he was assigned to C Battery, 6th Battalion, 84th 
Artillery.  He also spent time with B Battery, 1st Battalion, 
27th Artillery.  His military occupational specialties in 
Vietnam were as a cannoneer and prime mover/driver.

The service medical records are without reference to 
psychiatric complaints or abnormalities.

The veteran was hospitalized at a private facility in October 
1987 on a voluntary first commitment from the county.  He was 
referred by another individual with a local mental health 
center because of increasing hostility, verbal threats toward 
his wife, obsessional thinking, and loose associations.  
According to information, he had been decompensating for 
about 2 months with a recent acceleration of deterioration.  
Episodes of bizarre behavior were reported.  According to 
various sources, the symptoms manifested themselves about 
7 years previously when he was laid off a construction job 
and was unable to find work in California.  The veteran lost 
his home and a rather large income.  He became increasingly 
depressed and sad, with a fixed stare for hours.  He 
expressed paranoid ideas and claimed he was being watched by 
people in the mountains.  His wife described recurring 
episodes in a cyclic pattern during the past 4 years, with 
longer periods of agitation, disorganized behavior, and 
thought disorder.  About 4 years previously, he began to see 
an individual at the Palo Alto VA medical facility in 
California.  It was noted he had served 19 months in combat 
in Vietnam as an artillery gunner.  The possibility of PTSD 
was considered at that time.  He was tried on various 
medications.  His first psychiatric hospitalization was from 
June 1986 to July 1986 at another hospital.  He was admitted 
for bizarre behavior, anger, depression, insomnia, and 
violent threats toward his wife.  There was evidence of a 
mild thought disorder and preoccupation with themes of 
finding work.  He was diagnosed as borderline personality and 
adjustment disorder.  The diagnosis during current 
hospitalization was chronic paranoid schizophrenia, with 
acute exacerbation.

He was again hospitalized at a state hospital on a voluntary 
recommitment from June to August 1989.  He was again referred 
by the same psychologist with the local mental health center 
due to a recurrent exacerbation of his bipolar disorder, 
manic phase.  Prior to admission, he had gone without 
medications for about 1 month.  This resulted in the 
exacerbation of his chronic psychosis.  The history given 
during the hospitalization reflected that during the week 
prior to admission he had made mention of potential violent 
acts.  It was noted that he also talked obsessively about his 
Vietnam experiences.  He was described as nonsensical in his 
conversation.  It was noted that following the 1987 
hospitalization, he was referred to the Thompson Falls Mental 
Health Center.  In November 1988, he was seen on an 
outpatient basis by a physician who diagnosed him as having a 
manic bipolar disorder.

Communications of record from the veteran include a January 
1990 statement in which he indicated that while in Vietnam he 
recalled one occasion when he was supporting the 101st 
Airborne and "we almost got overrun.  We also lost a company 
of 101 Airborne Rangers."  He claimed that he also fired 
support for the 25th Infantry on the Ho Chi Minh Trail.  He 
claimed the unit he was attached to traveled quite a bit, but 
it was hard for him to remember all the places where they 
were.  He indicated he was in Saigon during the 1968 Tet 
Offensive and helped to evacuate people out of the city.  He 
stated he could remember every morning when "they would call 
in the body count and I guess that is what bothers me the 
most."  

Of record is a February 1990 communication from the 
psychologist at the local mental health center where the 
veteran had been receiving treatment since September 1987.  
The individual stated it was his understanding the veteran 
was treated in California for PTSD prior to his beginning 
treatment at that facility.  However, the individual added he 
had no written confirmation of that.  He stated that he 
himself had treated the veteran, through a psychiatrist, for 
a bipolar disorder.

Also of record is a statement from a Dr. Lovell, dated in 
February 1990 in which he had reported he had seen the 
veteran on several occasions between June 1987 and November 
1989.  He indicated the veteran had chronic depression.

In a September 1991 communication Dr. Lovell reported that he 
first met the veteran in June 1987.  The veteran had a 
history of chronic depression for which he had been 
hospitalized.  The osteopath also noted that "he has post-
traumatic stress disorder."  No elaboration was provided.

Received in 1992 were medical and lay communications 
referring to treatment, evaluation, and observation of the 
appellant probably in the late 1980's for various problems.  
Notation was made, for instance, on one occasion in July 1989 
of hospitalization for depression and episodes of psychotic 
symptoms with a diagnosis at that time of a bipolar disorder.

Received in 1993 was a statement from the veteran in which he 
recalled that while in Vietnam he was assigned as a member of 
a mobile field artillery team which traveled extensively to 
the Central Highlands and the Delta in Vietnam.  He claimed 
that he was in Saigon during the Tet Offensive.  He stated 
that because of the mobility of his unit and because of the 
many years that had passed, it was very difficult for him to 
recall specific times, dates, and places where events 
occurred or the names of other people involved.  He indicated 
that no matter where anyone was stationed and no matter what 
an individual's occupational specialty, it was "impossible to 
truly feel safe anywhere, and as the Tet Offensive proved, 
there really were no 'safe' places in Nam."  He recalled that 
on one occasion he was stationed in Cu Chi and the base camp 
was hit with enemy mortar and rocket fire.  He recalled one 
specific incident when he was called upon to go out to the 
storage dump to check on the ammunition and powder.  He 
claimed that as he was checking the dump, he drew some sniper 
fire and the flashlight was shot from his hand.  He stated he 
was not injured physically, but he was "sure as scared as 
hell when this happened."  He referred to recollections of 
another incident when an individual in the unit was killed 
when an artillery piece he was firing misfired and blew him 
up.  He stated he was not certain of the exact date or place.

The veteran was accorded a psychological evaluation by VA in 
February 1994.  He stated that approximately one year of his 
tour in Vietnam was in combat and that he was shot at and 
rocketed and mortared on a regular basis.  He did not 
describe any particular sleep disorder, to include 
nightmares.  Intrusive thoughts did not seem to be prominent.  
He related that he thought about Vietnam when the subject 
came up.  He was rather vague in describing the effects 
Vietnam had had on him personally.  He believed he was 
getting a raw deal from VA because of the length of time it 
was taking to process his claim.  The psychological testing 
resulted in a determination that his profile was usually 
diagnostically descriptive of a bipolar disorder.  One of the 
lowest scales in the profile was the anxiety scale, a scale 
which was most often elevated for anxiety disorders such as 
PTSD.  The psychologist stated that the PTSD scale was only 
"marginally suggestive" of PTSD.  His impression was that 
while PTSD might be in the background, that disorder was not 
a major contributor to the veteran's current emotional 
difficulties.

The veteran was accorded a psychiatric examination for rating 
purposes by VA in February 1994.  The examiner stated that 
the veteran's diagnosis seemed to be consistent with a 
bipolar disorder in fair remission.  Notation was made that a 
diagnosis of PTSD had been made by another physician.

Subsequent medical evidence includes a report of VA treatment 
of the veteran for alcohol dependence in November 1994.  
Reference was made to the veteran having had a previous 
history of a diagnosis of a bipolar disorder with symptoms 
appearing to be in fair remission at the present time.  Other 
data reflected he had a previous psychiatric hospitalization 
with a diagnosis of paranoid schizophrenia.  Personality 
assessment was consistent with a schizoid and paranoid trend 
in his adjustment.  He tended to be rather oversensitive, 
rigid, and mistrustful of others.  He also tended to 
overutilize an overprojection of blame mechanism, and tended 
to blame others for his misfortunes.  It was indicated he 
likely was quite uncomfortable in social situations.  He also 
likely tended to deal with his problems by avoiding them.  He 
appeared to have difficulties with his behavioral controls, 
which were marked by low frustration tolerance and difficulty 
delaying gratification.

The veteran was given Axis I diagnoses of alcohol dependence, 
history of bipolar disorder, and rule out paranoid 
schizophrenia.  He was given an Axis II diagnosis of 
personality disorder, not otherwise specified, with paranoid 
and passive/aggressive features.

Received in December 1994 was a statement from the veteran in 
which he referred to recollections of one incident in service 
when he was stationed at Cu Chi and he was ordered to check 
an ammunition supply.  He claimed when he did so, he was shot 
at and a flashlight was knocked out of his hand.

In a statement dated later in December 1994, the veteran 
claimed that on several occasions in 1968 his unit was hit by 
mortar, rocket, and small arms fire.  He recalled that during 
one of these attacks an individual was hit and had to be 
medically evacuated.  He stated he could not recall the name 
of the individual.

Of record is a February 1995 statement from the Chief of the 
Department of Psychiatry at the VARO in Fort Harrison.  He 
indicated that the veteran had been diagnosed in 1991 as 
having PTSD and a bipolar disorder.  He stated the veteran 
"has all symptoms of PTSD."  He noted the veteran had 
attended a PTSD group and had reportedly recently received 
documentation of his stressors in Vietnam, and situations.  
Impressions were given of PTSD and bipolar disorder.

At a hearing at the RO in September 1996, it was indicated 
that the VA physician who gave the veteran the diagnosis of 
PTSD had passed away (Transcript, page 9).  The veteran 
stated that he could not be specific as to dates and times of 
any of the incidents he reported as being stressful in 
Vietnam.  He stated he was always a member of B Battery, 
6th Battalion, 84th Artillery while in Vietnam.

Submitted at the hearing were records from a Dr. Brooks.  
These records included a report of private hospitalization in 
June 1995 for a diagnosis of schizoaffective disorder, 
depressed.  The physician's records referred to history and 
examination in January 1996.  At that time the veteran 
reported a long history of psychiatric illness.  The 
physician referred to old records he obtained when he saw the 
veteran as an outpatient in December 1995 and indicated the 
records revealed the veteran had been seen for the first time 
as a patient by another physician in July 1988.  History 
given was of the veteran hearing voices, thinking he could 
read other people minds, and thinking things on television 
were referring to him.  He also had a history of 
noncompliance with medication and a history of alcohol abuse.  
The physician accorded the veteran varying psychiatric 
diagnoses, including PTSD.  The last record from him was 
dated in June 1996 and it referred to some increase in the 
veteran's psychotic symptomatology.  An assessment was made 
of bipolar disorder with increased psychotic symptoms, 
possibly aggravated by noncompliance with medication and 
alcohol use.

The U. S. Armed Services Center for Research of Unit Records 
submitted extracts of operational reports--lessons learned by 
the 1st Battalion, 27th Artillery, the 41st Artillery Group 
(the headquarters of the veteran's battalion) and I Field 
Force Artillery (also the higher headquarters of the 
veteran's battalion) for the time period he was in Vietnam.  
The records indicate that various base camps, including one 
at Cu Chi, came under frequent mortar and rocket fire.  The 
attacks were described as minor in nature, and as involving 
small amounts ordnance and were said to be conducted more for 
harassment purposes than for any other reason.  The records 
indicate that the 6th Battalion of the 84th Artillery was 
located at An Khe for the period ending July 31, 1969.

The veteran was scheduled for a psychiatric examination by VA 
in March 1999, but he "failed to report."  No reason was 
given.  The Board's review of the record reflects that notice 
of the examination was correctly sent to the address as 
provided by the veteran as his address at the time of the 
scheduled evaluation.

Pertinent Law and Regulations.

Service connection denotes many factors, but basically, it 
means that the facts, as shown by the evidence establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 141, 143 (1992).  In claims for PTSD, VA 
regulation 38 C.F.R. § 3.304(f) (1999) is applicable.  That 
regulation states that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.

Prior to discussing the merits of the matter, the Board first 
addresses the appellant's failure to report for a scheduled 
examination requested by the Board in its March 1998 remand.  
The record shows that the veteran was sent notice to report 
for an examination at his last address of record.  For 
whatever reason, he failed to report.  38 C.F.R. § 3.655 
(1999) states that: (a)  General.  When entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.

(b) Original or reopened claim or claim for increase.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim...the claim shall be denied.

The Board finds that VA has more than adequately discharged 
its obligation to attempt to provide the veteran with an 
examination as requested by the Board in its remand.  
Stegall v. Brown, 11 Vet. App. 268 (1998).  The Board notes 
that the Court has held the duty to assist is not a one-way 
street, and that an individual cannot stand idle when the 
duty is invoked by failing to provide important information 
or otherwise failing to cooperate.  Wood v. Derwinski, 
1 Vet. App. 190 (1991) (affirmed on reconsideration, 
1 Vet. App. 460 (1991)).  In sum, the Board finds that the 
claimant's violation of this obligation does not give rise to 
any obligation for VA to do more than it has in this case.

The Board is therefore forced to rely on the evidence which 
is of record.  Turning to the merits of the claim, the 
starting point for PTSD is a confirmed stressor.  The 
evidence which is of record includes documentation provided 
by the U. S. Armed Services Center for Research of Unit 
Records.  The information provided is not confirmatory of the 
veteran being exposed to combat experiences.  The veteran has 
been requested repeatedly to provide specific information 
concerning alleged events claimed as "stressors," but his 
responses have consistently been marked by vagueness and lack 
of details making it difficult to verify.  His vagueness and 
lack of substantiating detail undermines the basic 
credibility of his assertions.  The Board notes that the 
Court has held that for purposes of 38 U.S.C.A. § 1154(b), 
"satisfactory evidence" means "credible evidence."  Caluza v. 
Brown, 7 Vet. App. 498, 510 (1995).  The Court has further 
held that to comply with the statutory requirements of 
38 U.S.C.A. § 7104(d) to provide "reasons or bases" for its 
decisions, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be unpersuasive, and provide the reasons 
for its rejection of any material evidence favorable to the 
veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996).  The Board has "the authority 
to discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

A review of the record shows that the veteran made no 
references to reexperiencing any traumatic events in service 
for a number of years following service discharge.  The first 
few communications from him of record referred only to one 
incident when he reported having a flashlight shot out of his 
hands while he was attempting to go out to a storage dump to 
check on the ammunition and powder.  In his 1993 
communication he also referred to recalling an incident when 
an individual in his unit was killed by an artillery piece 
which misfired.  However, there is no confirmation of this in 
the records provided by the Center for Research of Unit 
Records.

In Cohen v. Brown, 10 Vet. App. 128 (1997), it was indicated 
that if it was determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor was not 
related to combat, the veteran's lay testimony alone would 
not be enough to establish the occurrence of an alleged 
stressor.  In such cases, the record had to contain service 
records or other corroborative evidence substantiating or 
verifying the veteran's testimony or statements as to the 
occurrence of the claimed stressor or stressors.  While the 
record does reflect that a VA physician gave the diagnosis of 
PTSD in a 1995 communication, an opinion by a mental health 
professional based on a post service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Cohen, supra.  PTSD has indeed been diagnosed on 
more than one occasion in the past, but the diagnoses have 
been given based on history reported to the examiners by the 
veteran, a history which is not substantiated by the evidence 
of record.  There is no award or decoration or any other 
indicator in the record that would constitute prima facie 
confirmation that the veteran personally "engaged in combat 
with the enemy."  There is no service department 
documentation that he did so.  His awards and decorations 
only show that he served in Vietnam.  While the areas of 
combat in Vietnam were fluid, not everyone who served in 
Vietnam engaged in combat with the enemy.  VA is charged with 
assessing the credibility and weight to be given to the 
evidence (see Wood v. Derwinski, 1 Vet. App. 190 (1991)), and 
it is not obligated to accept medical opinions premised on 
the veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).

The preponderance of the evidence of record does not relate 
the adequate symptomatology and/or the sufficiency of any 
stressors to a diagnosis of PTSD.  Because the veteran has 
failed to respond to the request to report for a VA 
examination to confirm a diagnosis of PTSD, the Board has no 
choice at this time but to deny the claim based on the 
evidence of record.  As there is no clear, unequivocal, 
competent diagnosis of PTSD, there is no need for the Board 
to get into further discussions of verified, inservice 
stressors or a causal nexus in a claim for service connection 
for PTSD.

As noted above, the veteran has failed to report for a 
scheduled examination.  He has been informed of the failure 
in the supplemental statement of the case, and has not 
indicated a willingness to report.  Moreover, no reason for 
the failure to report has been provided.


ORDER

Entitlement to service connection for PTSD is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

 

